People v Stewart (2017 NY Slip Op 02070)





People v Stewart


2017 NY Slip Op 02070


Decided on March 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2015-02604
 (Ind. No. 12-01451)

[*1]The People of the State of New York, respondent,
vAdrian Stewart, appellant.


Leonard J. Levenson, New York, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Virginia A. Marciano, Laurie Sapakoff, and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Westchester County (Neary, J.), imposed March 19, 2014, consisting of three indeterminate terms of 1  to 4 years' imprisonment upon his convictions of driving while intoxicated (two counts) and aggravated unauthorized operation of a vehicle in the first degree, to run consecutively, two definite terms of 6 months' imprisonment upon his convictions of aggravated unlicensed operation of a motor vehicle in the second degree (two counts), to run concurrently with each other and with the three indeterminate terms of imprisonment, and an unconditional discharge upon his conviction of failure to maintain proper license plates.
ORDERED that the sentence is modified, on the law, by providing that the sentence imposed on the conviction of aggravated unlicensed operation of a motor vehicle in the first degree shall run concurrently with the sentence imposed for driving while intoxicated under count 4 of the indictment; as so modified, the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte,  90 AD2d 80, 85-86). However, as the People correctly concede, the Supreme Court erred in imposing consecutive terms of imprisonment for driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree arising from the defendant's arrest on November 2, 2012 (see People v Milo,  235 AD2d 552, 553).
HALL, J.P., AUSTIN, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court